THE STATE OF TEXAS
                        MANDATE
                    *********************************************


TO THE COUNTY COURT AT LAW OF NACOGDOCHES COUNTY, GREETING:

       Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 30th
day of October, 2014, the cause upon appeal to revise or reverse your judgment between

IN THE MATTER OF THE MARRIAGE OF BRAD LESLIE JUSTICE AND REBECCA
ARLENE JUSTICE AND IN THE INTEREST OF MORGAN MICHELLE CAROLANN
           JUSTICE AND BRANDON WADE JUSTICE, CHILDREN

                      NO. 12-13-00171-CV; Trial Court No. C11-27,458

                                Opinion by Brian Hoyle, Justice.

was determined; and therein our said Court made its order in these words:

         “THIS CAUSE came to be heard on the appellate record and the briefs filed herein, and
the same being considered, because it is the opinion of this court that there was error in the
judgment of the court below, it is ORDERED, ADJUDGED and DECREED by this court that
the trial court’s judgment disposing of and dividing the parties’ community property be reversed
and the case be remanded for further proceedings consistent with this opinion; that in all
other respects, the judgment of the trial court is affirmed; and that this decision be certified to
the court below for observance.

       It is further ORDERED that the costs of court incurred in this appellate court be assessed
one-half against Appellant, REBECCA ARLENE JUSTICE, and one-half against Appellee,
BRAD LESLIE JUSTICE.”

        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the 9th day of January, 2015.

                       CATHY S. LUSK, CLERK


                       By: _______________________________
                           Chief Deputy Clerk